 


113 HRES 379 EH: Expressing the sense of the House of Representatives regarding certain provisions of the Senate amendment to H.R. 2642 relating to crop insurance.
U.S. House of Representatives
2013-10-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
113th CONGRESS 
1st Session 
H. RES. 379 
In the House of Representatives, U. S.,

October 11, 2013
 
RESOLUTION 
Expressing the sense of the House of Representatives regarding certain provisions of the Senate amendment to H.R. 2642 relating to crop insurance. 
 
 
That it is the sense of the House of Representatives that the managers on the part of the House of the conference on the disagreeing votes of the two Houses on the House amendment to the Senate amendment to the bill H.R. 2642 (an Act to provide for the reform and continuation of agricultural and other programs of the Department of Agriculture and other programs of the Department of Agriculture through fiscal year 2018, and for other purposes) should— 
(1)agree to provisions relating to a limitation on premium subsidy based on average adjusted gross income in excess of $750,000; 
(2)agree to provisions relating to a requirement for the Secretary to carry out a study on crop insurance and the impacts of an adjusted gross income limitation, as specified in paragraph (1); and 
(3)not agree to provisions relating to a delayed effective date. 
 
Karen L. Haas,Clerk.
